UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 00-4250
ANTWAN LEROY BROADIE, a/k/a
Antwan Leroy Brodie,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-99-151)

                  Submitted: November 30, 2000

                      Decided: December 14, 2000

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                      UNITED STATES v. BROADIE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Antwan Leroy Broadie appeals his conviction and sentence
imposed for possession of a firearm by a convicted felon in violation
of 18 U.S.C.A. §§ 922(g)(1), 924(e)(1) (West 2000). He challenges
the district court’s order denying his motion to suppress and the
armed career criminal enhancement to his sentence. We affirm.

   During the suppression hearing, the district court made a credibility
determination that part of the firearm was visible above the waistband
of Broadie’s pants, and therefore, the officers had probable cause to
arrest Broadie. It is the role of the district court to observe witnesses
and weigh the credibility of witnesses during pretrial motions to sup-
press. United States v. Murray, 65 F.3d 1161, 1169 (4th Cir. 1995).
We accord deference to these findings. Id. Finding no clear error in
the district court’s determination, we affirm the denial of the motion
to suppress and hence affirm Broadie’s conviction. See United States
v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998) (providing standard).

   Broadie also challenges his classification and sentencing as an
armed career criminal. He asserts that the predicate offenses occurred
when he was seventeen years old and were the result of a serious drug
addiction. Because Broadie possessed a firearm after having been
convicted of at least three prior qualifying "crimes of violence," see
United States v. Bowden, 975 F.2d 1080, 1085 (4th Cir. 1992), the
district court did not err in overruling his objection and sentencing
Broadie as an armed career criminal under 18 U.S.C.A. § 924(e)(1).

  Accordingly, we affirm Broadie’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED